Case: 12-60776       Document: 00512274565         Page: 1     Date Filed: 06/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 14, 2013

                                     No. 12-60776                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



OSCAR D. MOORE, SR.; STEVE LOWE; RODNEY HAMPTON; CLYDE
REDDICK, JR.,

                                                  Plaintiffs - Appellants
v.

TRUE TEMPER SPORTS, INCORPORATED, A Corporation,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No: 1:10-CV-178


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Oscar D. Moore, Sr., Steve Lowe, Rodney Hampton, and Clyde Reddick, Jr.
(the “plaintiffs”), four employees of a golf club manufacturer, appeal the district
court’s grant of summary judgment to their employer, True Temper Sports, Inc.,
on their racial discrimination claims. We AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60776     Document: 00512274565      Page: 2   Date Filed: 06/14/2013



                                  No. 12-60776

                        FACTS AND PROCEEDINGS
      The plaintiffs were employees of True Temper who worked at its Amory,
Mississippi golf club manufacturing facility. In 2008, True Temper instructed
all employees at its Amory plant to wear t-shirts bearing company and union
logos during two visits to the plant by representatives of Ping Golf—a major
customer—and one visit by True Temper’s board of directors.
      On March 4, in advance of a visit by representatives from Ping, the
plaintiffs, who are black, and six white employees refused to wear the company
t-shirts. One of the white employees was sent home for the day, and the
remaining nine employees—the plaintiffs and five white employees—were
assigned to work at an off-site warehouse for the day and were not otherwise
disciplined.
      Before another visit by Ping scheduled for July 29, True Temper informed
plant employees that wearing their company t-shirts on that day was required.
True Temper specifically notified the plaintiffs and five other employees who had
refused to wear t-shirts previously that failure to wear the company t-shirts
during this next visit would subject them to discipline pursuant to company
policy. When the plaintiffs still refused to wear the company t-shirts, True
Temper suspended them for five days for insubordination.
      Finally, prior to a visit to the plant by True Temper’s board of directors on
September 23, True Temper again notified all of its employees to wear their t-
shirts. The plaintiffs relented and wore their shirts for this visit.
      The plaintiffs filed charges of racial discrimination with the Equal
Employment Opportunity Commission (“EEOC”), alleging that True Temper
disciplined them in a racially discriminatory manner. The EEOC made no
finding of discrimination, and the plaintiffs subsequently initiated the instant
action, bringing racial discrimination claims pursuant to 42 U.S.C. § 2000e-
2(a)(1) (“Title VII”) and 42 U.S.C. § 1981. The district court granted summary

                                        2
    Case: 12-60776    Document: 00512274565      Page: 3    Date Filed: 06/14/2013



                                  No. 12-60776

judgment to True Temper, holding that the plaintiffs had failed to set out a
prima facie case of discrimination. The plaintiffs appeal.
                                 DISCUSSION
      “We review a district court’s grant of summary judgment de novo, applying
the same legal standards as the district court.” Davis-Lynch, Inc. v. Moreno, 667
F.3d 539, 549 (5th Cir. 2012). Summary judgment is appropriate when “there
is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Id. (quoting FED. R. CIV. P. 56(c)). “In order to
overcome a motion for summary judgment on . . . Title VII discrimination claims,
[a plaintiff] must first establish, by a preponderance of the evidence, a prima
facie case of discrimination.” Shackelford v. DeLoitte & Touche, LLP, 190 F.3d
398, 404 (5th Cir. 1999). To demonstrate such a prima facie case when alleging
disparate treatment, a plaintiff must show (1) that he is a member of a protected
class; (2) that he was qualified for his position; (3) that he was subject to an
adverse employment action; and (4) that others outside the protected class, who
were similarly situated, were treated more favorably. Okoye v. Univ. of Tex.
Hous. Health Sci. Ctr., 245 F.3d 507, 512-13 (5th Cir. 2001). “When used as
parallel causes of action, Title VII and section 1981 require the same proof to
establish liability.” Shackelford, 190 F.3d at 403 n.2.
      The plaintiffs failed to set out a prima facie case of discrimination because
they failed to meet their burden of production with respect to showing that
similarly situated non-black employees were treated more favorably than they
were. The only documents in the record that even arguably support the notion
that the plaintiffs were treated less favorably than similarly situated non-black
employees are the plaintiffs’ sworn complaint and three unsworn statements
from fellow employees submitted in response to True Temper’s motion for
summary judgment.



                                        3
    Case: 12-60776     Document: 00512274565     Page: 4   Date Filed: 06/14/2013



                                  No. 12-60776

      The plaintiffs’ complaint contained only highly generalized allegations that
do not refer to any specific similarly-situated white employees who were treated
more favorably than the plaintiffs. Such “conclusory allegations” are insufficient
to defeat a summary judgment motion. See Lujan v. Nat’l Wildlife Fed’n, 497
U.S. 871, 888 (1990). We decline to consider the three unsworn statements
submitted by the plaintiffs as they do not comply with the requirements of
Federal Rule of Civil Procedure 56(e). Okoye, 245 F.3d at 515 (holding that
unsworn statements are “not competent summary judgment evidence because
[they do] not comply with the requirements” of Rule 56(e)). With no valid
evidence in the record showing that similarly situated non-black employees were
treated more favorably than the plaintiffs, we agree with the district court that
the plaintiffs failed to set out a prima facie case of discrimination and that
summary judgment was proper.
                                CONCLUSION
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                        4